Exhibit 99.1 News Release Sunoco LP Completes Acquisition of Texas-based Convenience Store and Wholesale Fuel Distribution Business DALLAS, June 22, 2016 - Sunoco LP (NYSE: SUN) (“Sunoco”) announced today that one of its wholly owned subsidiaries completed the acquisition of the “Rattlers” retail convenience store assets and wholesale fuel business from Kolkhorst Petroleum, Inc. This acquisition includes 14 company-operated locations and wholesale fuel supply contracts for a network of independent dealer-owned and dealer-operated locations in the greater Austin, Houston and Waco, Texas markets. The business distributes approximately 46 million gallons of retail and wholesale fuel annually. As part of the transaction, Sunoco's subsidiary acquired five fee properties and nine leased properties related to the retail business. This acquisition strengthens Sunoco's existing convenience store and wholesale fuel distribution business in the Central and Southeast Texas markets. This transaction was funded using amounts available under Sunoco's revolving credit facility and is expected to be immediately accretive to Sunoco with respect to distributable cash flow.
